Field, J.
If the sign, “ J. Lutz, Boot and Shoemaker in the rear,” be regarded as an invitation to enter the rear of the house on the front of the lot, there was no evidence that would warrant the jury in finding that this invitation was given by the defendant. The testimony was that the sign had been put up by the consent of Etter, the occupant of the front house, without the knowledge of the defendant.
There was no evidence that the passageway to the house in the rear occupied by Lutz was not properly laid out, and in a safe condition, and the ditch distant seventeen feet therefrom did not render the passageway itself dangerous. The defendant had no reason to suppose that any customer or visitor of Lutz would attempt to enter the rear of the front house, and the plaintiff was not misled by any act or word of the defendant. Howland v. Vincent, 10 Met. 371. Mellen v. Morrill, 126 Mass. 545. Hounsell v. Smyth, 7 C. B. (N. S.) 731.

Exceptions overruled.